Citation Nr: 0738060	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The veteran 
testified before the undersigned Veterans Law Judge in 
October 2007; a transcript of that hearing is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder (PTSD) based on events 
experienced while serving aboard the U.S.S. Intrepid during 
the Vietnam War.  The veteran testified that his ship, an 
aircraft carrier, functioned in a combat area of Vietnam.  He 
stated that because of his duties an aviation electrician and 
flight deck trouble shooter he knew the pilots by name, and 
that they knew him as well.  Thus, it is his assertion that 
the deaths or disappearance of men associated with his 
squadron unit, V.A. 176, led to the development of PTSD.  The 
death of at least one pilot, C.K., was verified by the RO.

In his January 2006 notice of disagreement, the veteran 
stated that he began having recurring dreams about his 
service in Vietnam while working for the New York City 
Department of Corrections.  According to the veteran, he was 
eventually discharged on retirement in May 1984 due to PTSD.  
A review of the record reveals documents from the New York 
City Employees' Retirement System indicating that the 
veteran's application for disability retirement was approved 
in May 1984.  Such documents also state that "accident, 
notice and causal relation established for head, left arm, 
left ear, and post traumatic stress disorder."  

The veteran submitted a VA Form 21-4142 in May 2005 for a Dr. 
Leonard Jason of Smithtown, New York.  The veteran indicated 
that he saw Dr. Jason three times a week for the period from 
April 1983 to April 1984 for a mental disorder and 
depression.  At his October 2007 Board hearing, the veteran 
indicated that he does not have an address for Dr. Jason; in 
fact, he's not even certain if he is still in practice.  
However, he testified that he saw Dr. Jason in conjunction 
with his New York State worker's compensation/disability 
retirement claim, and that his treatment records may 
therefore be associated with records related to such claim.  
Although he no longer has these records, he indicated that he 
had representation during that time, and that he does have 
information available at home regarding the name(s) of his 
representative(s).  

The Board observes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  In the 
present case, there is evidence suggesting that the veteran 
was diagnosed with PTSD in the 1980s.  Additionally, the RO 
has verified the death of at least one individual identified 
by the veteran as contributing to the development of his 
PTSD.  Under such circumstances, the Board finds that 
additional development is needed to attempt to locate the 
medical records which document the veteran's claimed PTSD.  
See 38 C.F.R. § 3.159 (2007).  Specifically, the veteran 
should be asked to provide the name(s) of any 
representative(s)/attorney(s) he employed related to his 1984 
disability retirement claim, as well as addresses and consent 
to release information.  Additionally, the veteran should be 
asked to provide additional identifying information and 
release forms for East Nassau Medical Group and Podwell 
Associates as there is information of record suggesting that 
these medical facilities were involved in treatment related 
to the veteran's disability retirement claim.  See April 1983 
letter from Weiss and Wexler, P.C.

If evidence is obtained which indicates that the veteran was 
diagnosed with PTSD, schedule him for a VA examination for 
the purpose of determining if he has a current diagnosis that 
is related to the verified stressor, namely, the death of 
C.K.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim on appeal.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Contact the veteran and ask him to 
provide the name(s) of any attorney(s) or 
representative(s) involved in his 1984 
disability retirement claim with the New 
York City Employees' Retirement System.  
He should provide the full name, address, 
and a consent to release information for 
all individuals.  He should also be asked 
to provide a completed consent to release 
information form for the East Nassau 
Medical Group, Podwell Associates, the New 
York City Department of Correction, and 
the New York City Employees' Retirement 
System.

3.  After any necessary release forms have 
been received, obtain any records 
pertinent to the veteran's 1984 disability 
retirement claim and treatment.  Such 
requests should identify the veteran with 
his Social Security Number, date of birth, 
and WSCB case number (08265756).  All 
requests should be documented and at least 
one follow-up request should be completed 
unless it is determined that the records 
are unavailable or that further attempts 
to obtain such records would be futile.

4.  If, and only if, evidence is obtained 
which indicates that the veteran was 
previously diagnosed as having PTSD, then 
schedule him for a VA psychiatric 
examination to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished. 

The agency of original jurisdiction (AOJ) 
must provide the examiner a summary of the 
verified stressors (verified death of 
C.K.), and the examiner must be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to a verified in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.

5.  Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

